February 28, 2014 VIA EDGAR Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Re: Wilshire Variable Insurance Trust (the “Fund”) Post-Effective Amendment No 53 under the Securities Act of 1933 and Amendment No. 54 under the Investment Company Act of 1940 File Nos. 333-15881 and 811-07917 To the Commission: The Fund is transmitting electronically for filing pursuant to the Securities Act of 1933 (the “1933 Act”) and the Investment Company Act of 1940 (the “1940 Act”), the Fund’s Post-Effective Amendment No. 53 under the 1933 Act to its Registration Statement on Form N-1A (Amendment No. 54 under the 1940 Act). This Amendment is being filed pursuant to the conditions and requirements of Rule485(a)(1) under the 1933 Act.This Amendment is intended to become effective on May1, 2014. If you have any questions or comments concerning this filing, please contact me at (312)609-7732. Very truly yours, /s/ Jennifer M. Goodman Jennifer M. Goodman JLG/mme
